department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list legend taxpayer ira amount a amount b dear this is in response to a letter dated date as supplemented by a letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from ira totaling amo unt a taxpayer asserts that his failure to complete a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to the significant disruption of his life at that time due to the death of his mother-in law and his caring for his mother due to her rapidly declining health taxpayer further represents that amount has not been used for any other purpose on date taxpayer received a distribution of amount a from ira to pay for his mother-in-law's medical treatment outside the us page taxpayer's mother-in-law passed away during the 60-day period before taxpayer used all of amount a taxpayer could have rolled over the remainder amount except that during the 60-day period his mother's health declined requiring him to care for her taxpayer failed to attend to his finances because of the death of his mother-in-law and his obligation to care for his mother due to her debilitating medical_condition taxpayer has submitted documentation supporting his assertions of events during the 60-day period taxpayer deposited amount into ira after the 60-day period expired based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other roperty is paid into an ira for the benefit of such individual not later than the h day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement flan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page3 201506ul3 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover was due to the significant disruption of his life during the rollover period caused by the death of his mother-in-law and his obligation to care for his mother arising from her rapidly declining health therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contribution of amount b to ira such contribution will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent page4 a copy of this jetter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose cc
